Name: Commission Regulation (EEC) No 2179/82 of 4 August 1982 amending Regulation (EEC) No 318/82 fixing, for certain products processed from fruit and vegetables, the export refunds provided for in Article 6 of Regulation (EEC) No 516/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 231 / 10 Official Journal of the European Communities 6. 8 . 82 COMMISSION REGULATION (EEC) No 2179/82 of 4 August 1982 amending Regulation (EEC) No 318/82 fixing, for certain products processed from fruit and vegetables , the export refunds provided for in Article 6 of Regulation (EEC) No 516/77 subheading ex 20.06 A of the Common Customs Tariff, should be extended, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular the fourth subparagraph of Article 6 (2) thereof, Whereas Regulation (EEC) No 318 /82 (3) laid down the export refunds for products processed from fruit and vegetables ; Whereas Regulation (EEC) No 519/77 (4) lays down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount for such refunds ; whereas it follows from the application of these rules that the date fixed by Regulation (EEC) No 318 /82 for the granting of export refunds for common hazelnuts, fruit of Corylus avellana, with the exception of mixtures, falling within Footnote 2 in the Annex to Regulation (EEC) No 318/82 is hereby amended as follows : X2) For exports for which customs export formali ­ ties have been completed, or which have been placed under the system provided for in Article 5 of Regulation (EEC) No 565/80, on or after 1 October 1982, the amount is fixed at 14-51 ECU per 100 kilograms net for common hazel ­ nuts, fruit of Corylus avellana, with the excep ­ tion of mixtures.' Article 2 This Regulation shall enter into force on 7 August 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p . 1 . ( 2) OJ No L 118 , 30 . 4 . 1981 , p . 10 . ( J) OJ No L 39 , 11 . 2 . 1982, p . 14 . (4) OJ No L 73 , 21 . 3 . 1977, p . 25 .